DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 2-6, 15, and 18-22 are cancelled.  Claims 1, 7-14, 16, 17, and 23-31 are pending and under examination.  

Priority
	The instant application is a national stage entry of PCT/KR2018/003536 filed on 03/26/2018, which claims priority from Korean application KR10-2017-0042192 filed on 3/31/2017.  

Information Disclosure Statement
The information disclosure statements filed on 09/30/2021 and 10/12/2021 have been considered by the examiner.  

Objections and Rejections Withdrawn
	The objection over claims 5 and 21 are withdrawn as the applicant has cancelled these claims rendering the objections moot. 
	The objection over claims 10 and 26 is withdrawn per applicant’s correction to the claims.  
	The rejection under USC 112(b) regarding the ratios is withdrawn per applicant’s amendments to the claims.  

New Claim Objections – As Necessitated by Amendment
	Claim 1 is objected to because applicant amended the claim to include a species of compound and appears to have meant to delete the genus compound of Formula 1, but did not delete the compound formula with a strikethrough.  Appropriate correction is required.  
	Claim 8 is objected to because applicant left a remnant of “and the weight ratio of the solute” when attempting to delete this weight ratio from the claim.  Appropriate correction is required.  

New Rejection – As Necessitated by Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.


112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor (or for applications
subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 23 and 24 are indefinite because they are dependent on a cancelled claim (claim 21 was cancelled by the applicant) and it is indefinite which of the claim or claims that it is meant to be dependent on.  Each dependency on a different claim will provide for a different scope of the claim.  For the purpose of compact prosecution, the examiner will read that each of these claims is dependent on claim 17.  

Rejections Maintained – Modified As Necessitated by Amendments/Claim Cancellations
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, 13, 16, 17, 23, 25, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Joo US 2014/0234241 and Pitha US 4727064.  
Joo teaches novel benzoic acid amide derivative compound, isomers thereof, pharmaceutically acceptable salts thereof, prodrugs thereof, hydrates thereof, or solvates thereof (abstract).  Joo teaches the compounds have excellent skin whitening effects (abstract).  Joo teaches the structure of the compound in paragraphs 6-9.  Joo teaches compounds in claim 3 and examples of Joo that are compounds of the instant claims.  Joo teaches topical 
Joo does not teach cyclodextrins for the formulations.  
Pitha teaches pharmaceutical preparations consisting generally of a drug with a substantially low water solubility and an amorphous, water-soluble cyclodextrin-based mixtures (abstract).  Pitha teaches hydroxypropyl-beta-cyclodextrin (claim 28 of Pitha).  Pitha teaches cyclodextrin additives used at 40-60% of the drug solution and may be used from 5-95% of the drug solution (column 2, lines 62-68).  Pitha provides for the solubilization of different drugs with hydroxypropyl-beta-cyclodextrin (table 1).  Pitha teaches that these are suitable solubilizers in topical preparations due to low toxicity (column 2, lines 35-61).  
One of ordinary skill in the art at the time of instant filing would have included cyclodextrins for solubilization of drugs into solutions of Joo to further solubilize and stabilize its active compounds in a topical formulations.  There would have been a reasonable expectation of success in obtaining a formulation with solubilized drugs taught by Joo when combining the teachings of Pitha which also provide for topical pharmaceutical formulations.  

Claims 8, 11, 12, 24, 27, and 28 in addition to Claims 1, 7, 9, 13, 16, 17, 23, 25, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Joo US 2014/0234241, Pitha US .  
	Joo and Pitha teaches the claims as discussed above.
	Joo and Pitha do not teach gamma-cyclodextrin or the pH of the formulation.
	Klang teaches gamma-cyclodextrin to enhance skin permeation of dermally applied drugs (abstract).  Klang teaches 0.5% w/w gamma-CD for infinite dosing (abstract) and 1% w/w gamma-CD for finite and infinite dosing (abstract).  Thus, Klang sees higher concentrations of CD as being better for finite dosing of drugs.  Klang discusses that the cyclodextrin provides better solubilization in the vehicle (section 3.2.1).  Klang teaches pH of formulations as 6.84 and 6.74 (table 2).  
	One of ordinary skill in the art at the time of instant filing would include gamma-cyclodextrin for skin formulations of Klang in the formulations motivated by Joo and Pitha to produce formulations with both hydroxypropyl-beta-cyclodextrin and gamma-cyclodextrin as both these cyclodextrins are known to increase solubility of drugs in topical formulations (MPEP 2144.06).  

Claims 10, 11, 12, 14, 26, 27, 28 and 30 in addition to Claims 1, 7, 9, 13, 16, 17, 23, 25, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Joo US 2014/0234241, Pitha US 4727064 and Caetano US 2011/0182835.  
	Joo and Pitha teach the claims as discussed above.
	Joo and Pitha do not teach the pH of the formulation, the type of pH-adjuster or one of the second solubilizers of the instant claims.

	One of ordinary skill in the art at the time of instant filing would have included other ingredients useful for topical skin formulations by the combined teachings of the prior art as pH-adjusters, thickeners and solubilizers were all known to be useful in making such formulations with a reasonable expectation of success in creating other useful topical skin formulations for delivery of active agents to skin.  Caetano also exemplifies use of compounds of the instant claims, and thus, one of ordinary skill in the art would consider the ingredients from such formulations. 	
		       
Response to Applicant’s Arguments over the Rejections under USC 103
	Applicant has amended claims to put ratios and components into the independent claims that were previously taught by the prior art of record.  
Applicant argues that Joo does not provide for cyclodextrins of the instant claims to improve solubility of DBAB (5-adamantan-1-yl-N-(2,4-dihydroxybenzyl)-2,4-dimethoxy-benzoic acid amide), however, Pitha provides that hydroxypropyl-beta-cyclodextrin aids in solubilizing 
As the rejection under USC 103 over Joo and Pitha is maintained, the rejections with Joo, Pitha and Klang and Joo, Pitha and Caetano are also maintained for their teaching of dependent claims.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/MARK V STEVENS/Primary Examiner, Art Unit 1613